DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/370611 by Gleason et al.
3.	Claims 1, 3, 5, 7, 12, 14, 20, 22, 30, 32, 36, 38, 44, 51, 58, 59, 61, 65, 70, 86 and 88 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 20, 22, 36, 38, 44, 51, 58, 61 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 36, 38, 44, 51 and 58 recite the limitation "the structure of the substrate".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 20, 22, 61 and 65 recite the term “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 12, 14, 22, 30, 32, 36, 44, and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleason et al. (US 2011/0315204 A1), herein referred to as Gleason.
With respect to claims 1 and 3, Gleason teaches [0019 and 0095] an electrode that comprises a polymer coating on a substrate. Gleason further teaches [0046-0047] conductive polymers for the polymer coating such as polyaniline, polypyrrole, and poly-3,4-ethyldioxythopene are employed due to their favorable conductive properties. Gleason also teaches [0110] the polymer coating can be configured to have a thickness of between 5 and 100 nm.
	With respect to claims 5, 7, 12, 14 and 36, Gleason teaches [0074] the substrate can be porous and include either a carbon material or a silicon material.
	With respect to claim 22, Gleason teaches [0110] the polymer coating can be configured to have a thickness of 10 to 100 nm.
	With respect to claims 30 and 32, Gleason teaches [0010 and 0052] a dopant, such as hydrochloric acid, can be included with the polymer coating.
	With respect to claim 44, Gleason teaches [0072] the electrode substrate can include fibers.
	With respect to claim 88, Gleason teaches [0160] providing a substrate, contacting the substrate with PEDOT at a first temperature and then lowering the temperature during deposition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 38, 51, 58, 59, 61, 65, 70 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (US 2011/0315204 A1), herein referred to as Gleason.
With respect to claims 20, 38, 51, 58, 59, 61, 65, 70 and 86, in view of Gleason, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the application, to employ the teachings of Gleason directed to forming a conductive polymer on a substrate in order to form electrodes having improved coating and electrical conductivity properties.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724